Opinion by
Mr. Justice Mitchell,
In Order of Solon v. Folsom, 161 Pa. 225, it had been decided by the court below that the respondents therein were the proper officers of the corporation, and this decision, notwithstanding some doubts arising from the confusion and irregular *37ity of the corporate proceedings, was affirnaed by this court. In view however of the approaching session of the supreme lodge, admitted by all parties to be the governing head of the organization, the decree followed the suggestion of the learned court below, and directed that so far as concerned the funds of the order, matters should remain in statu quo until the session of the supreme lodge. Before the time of the session, however, the commonwealth intervened and upon proceedings by quo warranto obtained a judgment of ouster against the corporation. In this action by the commonwealth there was nothing irregular or violative of the decree of this court. What had been before the court was a dispute between two parties as to which was the proper representative of the corporation, and it was to save the funds intact until the tribunal admittedly competent to settle that dispute finally, for the new year as well as for the past, should have an opportunity to do so, that the modification of the decree of the court below was made here. It was there and here a decree inter partes only. The quo warranto of the commonwealth was a new proceeding by a new party, and had nothing to do with that dispute. It raised the question against both parties alike whether the corporation itself had any further right to exist. This was a matter which the supreme lodge could not determine, and there was no reason why its session should be awaited by the commonwealth.
There being no objection to the action as contravening any order of this court, we have only to consider whether the proceedings were regular. The decree was entered on the suggestion of the attorney general, and the answer of the order. The parties making that answer had been adjudged to be the true representatives of the order. The interveners had no standing whatever at that time. The right of members to intervene where their official representatives are acting fraudulently or in excess of their authority is not denied, but any such question is concluded here by the action of the supreme lodge, in accepting as final the decree of the court of Dauphin county founded on the answer and directing the officers of the order to take no appeal. When, following that action, the supreme lodge omitted to elect any new officers and adjourned sine die, the whole ground of contention came to an end. The corporation had ceased to exist, the meeting of a minority *38party the next day was without authority, and all its acts were void.
It is not necessary to consider the question, so strenuously argued by appellant, that the court of Dauphin county cannot compel a corporation, chartered and doing business in another county, to appear before it on quo warranto, and that the act of April 7, 1870, P. L. 57, is to that extent unconstitutional. All courts of common pleas, under the act of 1836, have general jurisdiction by quo warranto over the subject-matter of forfeiture by non-user or misuser of corporate lights. Jurisdiction over any individual corporation depends therefore not on the purpose sought by the writ, but on getting the particular defendant in court. It is a matter of service or appearance. In the present case service was accepted, and appearance entered by the parties who as already said had been adjudge'd the proper representatives for the time being of the corporation, and their action had been ratified by the governing head of the order.
Judgment affirmed.